Citation Nr: 0118532	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-24 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection an acquired psychiatric disorder, to include 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from April to September 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which determined that new and material 
evidence had not been submitted to reopen the veteran's claim 
of entitlement to service connection for chronic paranoid 
schizophrenia.  The veteran perfected a timely appeal of this 
determination.


FINDINGS OF FACT

1. The Board, in a decision dated September 1992, denied 
entitlement to service connection for acquired psychiatric 
disorder, to include schizophrenia.  In April 1994, the 
United States Court of Appeals for Veterans Claims ("the 
Court") affirmed the September 1992 Board decision.

2. Evidence received since the September 1992 Board decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether an acquired psychiatric 
disorder, to include schizophrenia, was incurred in or 
aggravated by service, and, when considered alone or in 
conjunction with the evidence previously of record, it has 
no significant effect upon the facts previously 
considered.


CONCLUSIONS OF LAW

1. A September 1992 Board decision, which denied entitlement 
to service connection for an acquired psychiatric 
disorder, to include schizophrenia, is a final decision.  
38 U.S.C.A. §§ 511(a), 7103(a),  7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2. Evidence submitted in support of the veteran's application 
to reopen his claim of entitlement to service connection 
for an acquired psychiatric disorder, to include 
schizophrenia, is not new and material, and this claim is 
not reopened.  38 U.S.C.A. § 5108 (West 1991);  38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirements of the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(hereinafter, "VCAA"), by virtue of the rating decision and 
Statement of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information and medical evidence necessary to 
substantiate the claim.  In a VA letter, dated in March 1998, 
the veteran and his representative were specifically notified 
of the evidence that the VA would obtain, and the evidence 
that he was expected to provide in support of his application 
to reopen the claim for service connection.  Moreover, the RO 
has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Indeed, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims file.  Specifically, the RO 
has obtained numerous VA medical records and evaluation 
reports.  Further, the veteran's service medical records were 
obtained and associated with the claims folder, and such 
records appear to be intact.  Thus, under the circumstances 
in this case, VA has satisfied its duties to notify and 
assist the veteran in this case.  Therefore, further 
development and further expending of VA's resources is not 
warranted.  Accordingly, the Board is satisfied that all 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096 (to be codified as amended at 38 U.S.C. § 5103A, 5107).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a psychosis is manifest 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2000).

The veteran essentially asserts that he suffered a nervous 
breakdown during basic training in 1951.  He contends that 
his experiences that led to the nervous breakdown in service 
either caused or aggravated his acquired psychiatric 
disability.

In a decision, dated in March 1988, the Board denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, on 
the basis that a psychiatric disorder was not incurred in or 
aggravated by service.  That decision was predicated on a 
finding that the veteran's psychiatric disorder preexisted 
service and was not aggravated by service.  The Board, in a 
separate decision dated in September 1992, determined that 
the additional evidence received since the March 1988 
decision was not new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.  In the 1992 
decision, the Board observed that upon the induction 
examination, the veteran was diagnosed with a mild chronic 
anxiety psychoneurosis report, and that medical records 
showed the veteran reported that he had problems with 
nervousness prior to service.  The Board denied the veteran's 
application to reopen his claim because the only additional 
evidence presented by the veteran was the reports of medical 
treatment, which did not contain any medical opinion relating 
the veteran's psychiatric disorder to his period of service, 
and hearing testimony that the Board found was contradicted 
by the evidence of record.  The veteran appealed to the 
Court.  In a Memorandum Decision, dated on April 1, 1994, the 
Court affirmed the Board's September 1992 decision, noting 
that in order for new evidence to be material, it would have 
to go to the issue of whether the psychiatric disorder 
preexisted service, or whether a preexisting condition was 
aggravated during service.  In addition, the Court held that 
the Board, in its September 1992 decision, had in fact 
reopened and readjudicated the veteran's claim in light of 
all the evidence.

The September 1992 Board decision denying service connection 
for an acquired psychiatric disorder is final.  38 U.S.C.A. 
§§ 511(a), 7103(a), 7104(a); 38 C.F.R. § 20.1100.  As a final 
decision, the veteran's claim may only be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108; 38 C.F.R.         § 3.156(a).  Accordingly, the issue 
now before the Board is whether the veteran has submitted new 
and material evidence sufficient to reopen his claim.

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed Cir 1998); see also Evans v. Brown, 9 Vet. 
App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans, 9 Vet. App. at 273, was 
not altered by the ruling in Hodge, and continues to be 
binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated September 1992.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The new evidence submitted consists of additional reports of 
VA treatment, VA examinations, statements from the veteran, 
and letters from his sister and one of his doctors.

Many of the records received concern other medical 
disabilities that the veteran has sought treatment for that 
are not related to his psychiatric illness.

Some of the records the veteran has submitted detail routine 
outpatient psychiatric care that the veteran has received 
over the years, including his once every two weeks regular 
medication injection.  These outpatient treatment records 
often contain information that the veteran is still suffering 
from paranoid delusions.  One such example is an outpatient 
treatment record dated May 1996, in which the veteran 
indicates that he is agoraphobic due to service, where he 
remembers being trained to kill.  Many of these outpatient 
treatment reports do indicate that the veteran feels his 
psychiatric illness was caused by service, however, none of 
the examiners in these outpatient treatment reports link the 
veteran's illness to his time spent in service.

The veteran received a VA examination for aid and attendance 
in December 1996.  The report of that examination indicates 
that the veteran had chronic schizophrenia, but at that time 
lived alone without that aid or attendance of another 
individual.  He did most of his activities of daily living by 
himself, drove a car, and was self-sufficient.  The examiner 
noted that the veteran could cook and shop for himself, and 
leave his apartment without accompaniment.  The examiner 
noted that the veteran had a diagnosis of chronic 
schizophrenia, but that there was no evidence that the 
veteran was qualified for entitlement to aid and attendance.

The veteran received a VA examination in December 1996.  The 
report of that examination relates the veteran's history 
prior to entering the military, and that the veteran denied 
any family history of mental illness.  The veteran reported 
that, after he was drafted, and in service for about five 
months, he suffered a nervous breakdown.  The veteran 
indicated that he was terrified, and wanted to die.  The 
veteran reported that he was then discharged from the Army.  
He indicated that, although he returned to his old job, he 
was not able to keep it, and was laid off.  Since then, the 
veteran reported that he has done multiple odd jobs here and 
there for a few days, but never worked full time.  The 
veteran reported that he was so fearful and nervous that he 
was never able to hold on to any jobs.  The veteran reported 
that he had a drinking problem at one time, but had been 
sober for 35 years.  The veteran reported three 
hospitalizations in Massachusetts for his "nervous 
breakdown."  The veteran indicated that his last 
hospitalization had been many years ago, however, he had been 
receiving outpatient treatment at the Northhampton VA Medical 
Center on a regular basis for the past several years.  The 
veteran was on medication for his condition, and was very 
compliant with follow-up and treatment.

The veteran reported that his sleep was fair as long as he 
would take a sleeping pill, and his appetite was fair.  The 
veteran reported that his only problem was fear, 
specifically, fear of people.  The veteran indicated that 
this fear made him nervous and depressed.  

Upon examination, the veteran appeared casually dressed with 
fair hygiene and grooming.  He was pleasant and cooperative 
during the interviewing process.  He was alert, awake, and 
oriented in all three spheres.  His speech was clear, 
coherent, and goal directed, and his though process was 
somewhat well organized.  He denied any auditory or visual 
hallucinations, and there was no evidence of any well-
systematized delusions.  The veteran complained of 
overwhelming paranoia that someone was going to stab him from 
behind, and he reported that he was scared of people, and 
this fear of people was what was making him so nervous.  His 
attention and concentration was fair, and his memory appeared 
impaired, especially immediate and recent memory, however, 
his remote memory appeared intact.  He appeared to be very 
concrete in his proverb interpretation, and his similarity 
testing was also impaired.  His insight and judgment were 
fair.  His mood was anxious with a congruent affect, and he 
denied any suicidal or homicidal ideation or intents or 
plans.  The veteran was diagnosed with paranoid chronic 
schizophrenia.  The veteran's Global Assessment of 
Functioning (GAF) score was found to be currently 40, and 40 
during the past year. 

A letter dated March 1999 from one of the veteran's doctors, 
E.R.V., M.D., indicates that the veteran told him that he was 
in the Army from 1950-1951, that he had a "nervous 
breakdown" at Fort Hood Texas Army Hospital, that he was 
hospitalized for about three months, and that he was later 
discharged for psychiatric reasons.  The doctor noted that, 
according to the most recent records he had seen, the veteran 
had been treated at the Leeds, Massachusetts VA Mental Health 
Clinic for schizophrenia since 1963, and had been personally 
treated by the doctor since February 1997.

An undated letter from the sister of the veteran is also of 
record.  In this letter, the sister indicates that the 
veteran was a happy normal kid who went to school, had a good 
relationship with his family and teachers, was able to work, 
had many friends, was a church going man, and never gave his 
parents any trouble.  The sister related that the veteran's 
problems began in the military when he was told to kill or be 
killed, which caused him to have nightmares and fears.  She 
indicated that the veteran suffered a major breakdown in the 
military and was hospitalized.  The sister noted that life 
for the veteran was never the same.  She indicated that the 
veteran would have crying spells, sleepless nights, and 
dreams of killing and being killed which left him full of 
fear.

The veteran received a VA examination in May 1999.  The 
report of that examination indicates that the veteran had 
been living at an independent living facility since 1967.  
The veteran complained primarily of feelings of anxiety for 
the past 45-50 years.  He indicated that he felt anxious all 
the time.  He indicated that when he is in a restaurant, he 
feels people are going to hurt him, specifically, he feels 
that they are going to stab him with a fork, so he gets up 
and leaves.  The veteran was unable to say why he has these 
feelings of anxiety and feeling that people are going to hurt 
him.  After much discussion, at best, the veteran was able to 
say, in regards to his feelings, that "The only thing that 
comes to mind is that I left the Army before I completed my 
time and I feel that the government wants to get back at me."  
The veteran does feel that the government wants to get rid of 
him for the above reasons. The veteran denied any auditory or 
visual hallucinations.
He tends to feel overwhelmed but denied any overt symptoms of 
anxiety attacks or panic attacks.  The veteran does go 
through occasional periods of mood swings where he feels 
irritable and impulsive.  He said, "I have broken furniture 
and thrown things in my house," but denied any such behavior 
in the past several months.  He did admit to vague depression 
and absolutely denied any suicidal or homicidal ideation, 
saying, "I will never do that.  I am too cowardly to do 
that."  The veteran reported that he took his medications as 
prescribed on a regular basis, and denied any alcohol or drug 
abuse for the past 35 years.

The examiner noted that the veteran had a history of having 
his first nervous breakdown in the early 1950s.  The veteran 
reportedly had been admitted three times to a psychiatric 
hospital, the last time being in the early 1970s.  The 
veteran indicated that he had been lucky to be out of the 
hospital, however, the examiner noted that, by review of the 
extensive records, the veteran had been in active outpatient 
treatment since the early 1960s, receiving mostly anti-
anxiety and antipsychotic medications.  The veteran has been 
in fairly active outpatient treatment at the Northampton VA 
Medical Center, Outpatient Mental Health Clinic
since the early 1970s.  In the recent past he has been seen 
there almost on
a monthly basis since the mid-1990s.  His medications 
included olanzapine 10 mg. q.h.s., bupropion 225 mg. daily 
and benzodiazpines. The veteran denied ever making any 
suicide attempts.  He gave a history of alcohol and 
polysubstance abuse about 35 years ago but says he stopped it 
because his doctor told him that he was getting liver damage 
and he has not used any illicit chemicals over the past 35 
years.

Upon examination, the veteran was noted to be alert.  He was 
cognizant to all three spheres, and quite pleasant.  He had a 
tendency to become gregarious and expansile.  The veteran's 
mood overall was anxious and affect was bright.  The 
patient's thought process was disorganized but goal-directed.  
He denied any auditory or visual hallucinations but did feel 
fairly paranoid of the examiner during the
early part of the interview.  As for abstract thinking and 
similarity testing, the veteran gave concrete answers.  His 
memory for immediate recall was 3/3 and distant memory was 
good.  The veteran's insight into his problems was limited 
and his judgment overall was fair.

The veteran was diagnosed with schizophrenia, chronic 
paranoid type, and a history of a personality disorder not 
otherwise specified.  The veteran was assessed with a Global 
Assessment of Functioning (GAF) score of 40, with his highest 
GAF being 42.

The examiner concluded by indicating that the veteran had a 
history of chronic psychiatric illness, schizophrenia and 
suffers from symptoms of paranoia and anxiety.  The examiner 
noted that the veteran has not worked since the 1950s due to 
his symptoms of anxiety and his inability to interact 
meaningfully with his
employers.  The veteran spends most of his time watching 
television and occasionally going to the local truck stop to 
drink coffee.   In the past few months, the veteran appears 
to have had exacerbation of his symptoms of anxiety and 
paranoia secondary to his age and limited adaptive 
capability.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for schizophrenia.  The vast majority of 
records the veteran has submitted simply detail the treatment 
that that the veteran has had for his psychiatric illness.  
As noted above, the Board previously denied the veteran's 
claim not because there was no evidence that the veteran 
suffered from a psychiatric illness, but because there was 
evidence that the veteran's illness pre-existed service, and 
there was no evidence that his illness had been aggravated by 
service beyond the normal progression of the illness.  
Further, as also noted above, the Court decision dated April 
1994 found that, for evidence to be material in this case, 
the new evidence would have to go to the issue of whether the 
veteran's psychiatric disorder pre-existed service, or 
whether a pre-existing condition was aggravated.  The 
additional medical records submitted contain no such 
evidence.

As to the letter from the sister of the veteran, the 
statements contained in that letter are essentially 
duplicative of statements made previously, at a September 
1991 hearing.

As to the March 1999 letter from a doctor of the veteran, 
E.R.V., M.D., that letter offers no opinion as to the origin 
of the veteran's psychiatric condition, but clearly only 
relates what the veteran told him was his history, as well as 
the fact that the veteran had been treated at that facility 
since 1963, and by the writer since February 1997. 

While the medical treatment reports, statements from the 
veteran and his sister, and letter from the veteran's doctor 
are "new," in the sense that they were not previously 
considered, when presented alone, or along with evidence 
previously submitted, they are not so significant that they 
must be considered to fairly decide the merits of this claim.  
38 C.F.R. § 3.156 (a).

Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a psychiatric 
illness as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the Board's September 1992 
decision is not new and material for the purpose of reopening 
this claim.  38 C.F.R. § 3.156(a).

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

The Board would further note that numerous decisions have 
been made upon this issue, and while the Board is very 
sympathetic to the veteran's situation, this claim cannot be 
reopened without the veteran submitting some new evidence 
which contains a medical opinion showing that his psychiatric 
illness did not preexist service, or showing that it was 
aggravated in service, beyond its normal progression.  The 
Board would inform the veteran that further statements from 
him merely indicating that he believes his psychiatric 
condition is related to service, or further outpatient 
treatment records containing no medical opinion as to the 
etiology of his psychiatric illness, will not be sufficient 
to reopen this claim.



ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, the 
appeal is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals




 

